Title: To George Washington from Christian Febiger, 7 September 1781
From: Febiger, Christian
To: Washington, George


                  Sir
                     
                     Charlestown Maryland Sept. 7th 1781 10 o’Clock Night
                  
                  Sensible, that your Excelly would be inform’d of my haveing travell’d this Way and anxious to see you.  I thought it necessary, least Your Excelly (however inconsistent with your wonted Generosity) might form an unfavourable Opinion of my Conduct in leaving the State, when Matters seem to approach towards a favorable Crisis.
                  Your Excelly will therefore be pleasd to pardon for explaining my Motives and the Situation I am in—After haveing been near 8 Months in Philada by Order of Major Genl Greene and in the Execution of his Orders I join’d the Army in Virginia last Spring, and after being some time disagreeably an idle Spectator upon repeated Sollicitations I obtaind a Command in the Militia, with whom I continued untill Baron Steuben joind at Dandridges with Lawson Militia and a Detachment of Drafts intended for Colo. Mathew my Senior Officer, in his Absence I obtaind with much ado the Command of them and thus remaind untill both Army’s became inactive; when the Baron (haveing repeatedly proposd it to me and obtaind Orders from the Marquis) directed me to Superintend the Recruiting Service and the Formation & equipping the Va Line and to form and take Charge of a General Rendezvous for that purpose (Colo. Davies by his Appointment in the War Office haveing left that Business) and to repair thence.
                  I accordingly proceeded to Cumberland old Courthouse, collected all the scatterd Cavalry Infantry & Artillery, who were unequippd and after haveing laid in a Sufficient Magazine of Forrage provisions  for Six Weeks, being destitute of monney Cloaths and almost every other necessary, I proposd and sollicited the Barons Leave to come to Philadelphia for a Supply and to return immediately.  I had not only those private Objects in View; But determind to use every Exertion in Philada & on my Rout to obtain Arms Accoutrements &c. for 300 Cavalry, which Number or thereabouts is now laying idle in Powhatan County under Colo. White & Major Call, neither is it possible to Supply them in Virga at present—under those Circumstances I sett off and on the 3d instant at Frederickburgh by Letter from the Marquis’s Quarters was in form’d of the Arrival of the french Fleet.
                  a Captain Livingston also reported, that your Excellency was approaching; But from former Accounts no one believ’d it.
                  I waited a Day to consider, what I had best do.  No fresh Intelligence arriv’d and I determind to proceed the lower Route and meet your Excellency, (being certain, that if I went down to Camp I could obtain no Command) and had not my horse given out this Evening should have waited on you.
                  I Knew also, that whilst the Militia were out, no Draft could take place consequently the Business of the Rendezvous be easily transacted ’till my Return especially when committed to the Care of Major Posey, who is at the Court house for that purpose.  I had no Objects in View at Philadelphia but those allready mentioned and on my Return to take Mrs Febiger to Virginia.  If therefore your Excellency shall think proper to order me on any particular Service or could I by any means be renderd usefull on the present Occasion or any other, nothing could give me more Satisfaction.  a Fear of inadvertently and undesignedly incurring your Excellencys Displeasure (than which nothing could injure my Feelings more) has induc’d me thus long to impose on your patience and but too precious Time, which I beg your Excelly will excuse.  I have the honor to be with every Sentiment of Veneration & Respect Your Excellencys Most obedient and most humble Servant
                  
                     Christian Febiger
                     Colo. 2nd Va Regt & 
                     
                  
               